DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 3/1/2022. Claims 39-47 has been examined and are pending.


				Response to Amendment
The amendment filed on 3/1/2022 cancelled no claim.  Claims 1-38 were previously cancelled. No new claims are added. Claim 39 has been amended.  Therefore, claims 39-47 are pending and addressed below.                

Applicant’s amendments and arguments filed on 3/1/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 39-47 under 35U.S.C.101.  











Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues an analogy with the Enfish, DDR claims, and Alice 101 decision.    

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 39-47) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Independent claim 39 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”
Claim 39, Steps 1-5 of 
receiving…., a selection to play digital multimedia content of a referring website….; 
generating a first communication in a first internet protocol comprising a request for the digital multimedia content and identifying data for the referring website….; 
receiving a first data usable to establish a streaming session with a streaming server and the identifying data of the referring website; 
generating an initiation message based on the first data and the identifying data of the referring website in a second internet protocol to establish a streaming session to stream the requested digital multimedia content…, 
streaming the requested digital multimedia content …. and at least one advertisement, wherein the identifying data sent to… is used to associate the referring website with the streaming session to remunerate the referring website based at least in part on the at least one advertisement streamed….

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following 

In addition, claim 39, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive selection to play digital multimedia content, can generate/send communication/message to request content and information of a referring website, can observe/obtain data to set up streaming communication, can observe/stream requested content, can observe/associate the referring site with the stream session.                                               .                                                  

Independent claim 39, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a user interface, a user computing device, a streaming server).  However, there are no hardware actually to perform the steps1-5.  Other than reciting “via a user interface”, “sent via a port associated with the user computing device”, “establish a streaming session with the streaming server”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly there is a user computing device to receive data and send data, a user interface to display information.   Thus, the streaming server, the port, the user 

Further, Step 1, 2, 3, 4, of (“receiving a selection”, “receiving data”, “generating a communication/message) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/storing and sending/transmitting/displaying data. 

Furthermore, the additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-5 using a generic computer component (i.e., a streaming server, a computing device). At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 39).  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Thus, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.


Independent claim 39 (step 2B):  The additional element in claim 39 (e.g. a streaming server, a user computing device, a user interface) is/are recited at high level of generality. The physical computing elements of the system/s server/a client device (a processor, a display, GUI) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, [0041, 0052, 0054, 0139]).

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components and network (i.e. internet) to receive/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 39). 


According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claim 40-42 merely add further details of the abstract steps/elements recited in claim 39 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 40-42 is also non-statutory subject matter. 

Independent claims 43, and 46:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 43, 46, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 39.  


Dependent claims 44-45, and 47, are merely add further details of the abstract steps/elements recited in claims 43, and 46 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 44-45, 47 are also non-statutory subject matter.

Viewed as a whole, the claims (39-47) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Enfish. Applicant further argues that the decision in Enfish hold sway because the claimed invention improves computer capability or functionality.  

In response, the Examiner respectfully disagrees that the instant claimed invention and Enfish are similar – the fact patterns between the two are different, and therefore the
two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 

The Enfish case and subsequent decision has very little relevance to the instant application. First, In Enfish case, the Courts found that No abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts 

The claims in question in Enfish were solely directed to an implementation of database storage (i.e. self-referential database).  Most importantly, the specification for the Enfish application was extremely specific and precise in its implementation, and described in sufficient detail the realized improvements to the technology thereof. Based on these findings of fact alone, the Court determined that there was an improvement that resulted
in something "significantly more" than the abstract idea itself. The Examiner respectfully notes that the fact pattern in Enfish is entirely different than the instant application. Moreover, the "May 19, 2016" Memorandum in response to the Enfish decision, the Office made clear that “…when performing in an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts…” This exact analysis was done for the claimed subject matter of the instant application, and the Examiner considers Applicant's arguments to be non-persuasive.

Additionally, unlike Enfish which provided increased flexibility, faster search times, and smaller memory requirements that improved the functioning of the computer, the claimed invention amount(s) to no more than mere instructions to implement the abstract ideas through organized method of human activities and mental process which can be done by paper and pencil.  Other than reciting “via a user interface, sent via a 

Additionally, the recitation of “receiving data….”, “generating communication/message…sent via a port associated with the user computing device” that the courts have recognized as well-understood activities such as "receiving or transmitting/sending data over a network".    Examiner thus noted that there are no technical problems are resolved or technical improvement are made by Applicant’s inventive system and method. 

The Examiner respectively submits that Enfish has a specific limitation that amount to significantly more because in Enfish, there is a software improvement to database architecture, which makes the database faster to search. There is no similar technological solution in the instant claim. Even though claims 39, 43, 46 are amended to include specific features/specific rules; these limitations/rules, again viewed individually, viewed as a whole, even in combination, do not amount to significantly more than the identified abstract idea (see 101 rejections above) as in Enfish.

Moreover, the claimed invention is merely reciting the requirement of  “wherein the identifying data sent to… is used to associate the referring website with the streaming 


Thirdly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in the DDR.

However, the Examiner respectively submits that DDR has a specific limitation other than what is well-understood, routine, and conventional in the field and adds meaningful limitation that amount to more than generally liking the use of abstract idea to the particular technological environment because in DDR, a composite web page was automatically generated and the visitors were redirected to that composite web page; thus overriding the routine and conventional functioning of the hyper link protocol. There is no similar technological solution in the instant claim. Again, in this instant claim, the identified abstract idea is merely implemented/performed via a well understood, conventional, generic computer e.g., the computing apparatus/the streaming server. As the result, they are not significantly more than the identified abstract idea.





Arguments directed to the amendments and arguments to the claims have been considered but not persuasive, and addressed necessitated by amendments in the rejections below.  It is note that additional sections of Fernandez are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to additional Fernandez’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

Independent claim 39, 43, and 46 share similar argument:
Applicant argues that the combined teachings of Fernandez and Cohen do not teach “identifying data” of the referring site.

Examiner respectfully disagrees.
Fernandez teaches “identifying data” for the referring site (Fig. 2, item 406, RENAME cp-f1a.mp4 TO f1amp4 AND ADD THE URLADDRESS OF THE REFERRING STE 5000 TO THE MEADATA, [0024, Candidate sites, e.g., referring sites 9, may communicate on-line with intermediary site 2, and may carry out an on-line registration process. The on-line registration process may comprise the steps of providing referring 
associated file 1a, 1b, respectively, may start from a download site 4, respectively. Therefore, links 100a, 100b may contain a URL address pointing to the corresponding file 1a, 1b in download site 4. Files 1a, 1b previously may have been delivered to download sites 4 by intermediary site 2. In order to receive files 1a, 1b provided by the intermediary site 2 on line, download sites 4 may use, e.g., FTP protocol, 0034, Download identifying data incorporated to files 1a, 1b may comprise at least identifying data 19 of the referring site 9 in which the user has activated the link 100a, 100b which led to the download. The identifying data 19, which may include the URL address of referring site 9, will allow the referring site 9 to be determined, 0035, As shown in FIG. 1, identifying data 12, 13, 14 and 18 may comprise URL addresses of the intermediary site 2, of the vendor site 3, of the download site 4 and of the licensing site 8, respectively]).

Therefore, the combined teachings of Fernandez and Cohen do teach all claimed steps. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.


Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 40-42, 44-45, and 47, dependent from independent claim 39, 43, and 46 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 39-47 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 39-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 39, 42, 46, 48 of U.S. Application 16/408592 (now Patent 11,093,965), which is in turn a continuation of U.S. Application 14/858110 (now Patent 10,341,406), which is in turn a continuation of U.S. Application 12/767684 (now Patent 9,54,532).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 39, 43, 46, respectively of the instant application.

Allowed Claims submitted (Examiner Amendment on 4/12/2021) in patent Application 16/408592, (now Patent 11,093,965)
Current Application 17/399906 which is a continuation of 16/408592 (now Patent 11,093,965) 
Claim 39 (method), claim 42 (method), Claim 46 (system), Claim 48 (method), corresponding to 

  
Claim 39 (method), claim 43 (method), Claim 46 (method), 

  






The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


Independent claim 39 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”
Claim 39, Steps 1-5 of 
receiving…., a selection to play digital multimedia content of a referring website….; 
generating a first communication in a first internet protocol comprising a request for the digital multimedia content and identifying data for the referring website….; 
receiving a first data usable to establish a streaming session with a streaming server and the identifying data of the referring website; 

streaming the requested digital multimedia content …. and at least one advertisement, wherein the identifying data sent to… is used to associate the referring website with the streaming session to remunerate the referring website based at least in part on the at least one advertisement streamed….

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g. “associate the referring website with the streaming session to remunerate the referring website based at least in part on the at least one advertisement streamed”).

In addition, claim 39, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive selection to play digital multimedia content, can generate/send communication/message to request content and information of a referring website, can observe/obtain data to set up streaming communication, can observe/stream requested content, can observe/associate the referring site with the stream session.                                                                                         


Further, Step 1, 2, 3, 4, of (“receiving a selection”, “receiving data”, “generating a communication/message) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/storing and sending/transmitting/displaying data. 


Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 39 (step 2B):  The additional element in claim 39 (e.g. a streaming server, a user computing device, a user interface) is/are recited at high level of generality. The physical computing elements of the system/s server/a client device (a processor, a display, GUI) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, [0041, 0052, 0054, 0139]).


Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward 

Applicant’s Specification, [0041, 0052, 0054, 0139]] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computing device, a streaming server) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to ([0041, 0052, 0054, 0139], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



Independent claims 43, and 46:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 43, 46, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 39.  

Further, the components (i.e. a streaming server, a computing device, a web server, a system) described in independent claims 43, 46, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components and network (i.e. internet) to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 39). 


Viewed as a whole, the claims (39-47) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-47 are rejected pre-AIA  under 35 U.S.C. 103(a) as being unpatentable Fernandez (US 2008/0250029), in view of Cohen (US 2006/0031892).

As per claim 39, Fernandez discloses a computer-implemented method comprising:
receiving, via a user interface operating on a user computing device, a selection to play digital multimedia content of a referring website on the user computing device ([0048, URL address, URL address, http://www.download-site.com/referring-site-5000, download request]); 
generating a first communication in a first internet protocol comprising a request for the digital multimedia content and identifying data for the referring website, wherein the communication is configured to be sent via a port associated with the user computing device (Examiner Note: Fernandez teaches “identifying data” for the referring website [Fig. 2, item 406, RENAME cp-f1a.mp4 TO f1amp4 AND ADD THE URLADDRESS OF THE REFERRING STE 5000 TO THE MEADATA, 
generating an initiation message based on the first data and the identifying data of the referring website in a second internet protocol to establish a streaming session to stream the requested digital multimedia content to the user computing device from the streaming server, wherein the initiation message is configured to be sent via the port associated with the user computing device (Fig. 2, item 406, RENAME cp-f1a.mp4 TO f1amp4 AND ADD THE URLADDRESS OF THE REFERRING STE 5000 TO THE MEADATA, [0024, Candidate sites, e.g., referring sites 9, may communicate on-line with intermediary site 2, and may carry out an on-line registration process. The on-line registration process may comprise the steps of providing referring site identifying information, e.g., name, address, telephone, e-mail, or the like, and of providing the Uniform Resource Locator (“URL) address of the referring site, 0031, When a user accesses a webpage of referring site 9 containing the advertisement and link management 

wherein the identifying data sent to the streaming server is used to associate the referring website with the streaming session to remunerate the referring website based at least in part on the at least one advertisement streamed by the user computing device ([0031, When a user accesses a webpage of referring site 9 

However, Fernandez does not explicitly disclose, 
receiving a first data usable to establish a streaming session with a streaming server and the identifying data of the referring website; 
streaming the requested digital multimedia content from the streaming server and at least one advertisement, 
While Fernandez teaches “identifying data” for referring site (Fig. 2, item 406, RENAME cp-f1a.mp4 TO f1amp4 AND ADD THE URLADDRESS OF THE REFERRING STE 5000 TO THE MEADATA, [0024, Candidate sites, e.g., referring sites 9, may communicate on-line with intermediary site 2, and may carry out an on-line registration process. The on-line registration process may comprise the steps of providing referring 

Cohen teaches receiving referring site identifying data identifying a multimedia file which comprises an advertisement and media content (abstract, [0007, certain intervals in a main stream of digital media content (such as a video stream) are marked for 
insertion of differentiated content, such as advertisements, 0020, 0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0029]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the streaming media content embedded with referring link of advertiser, as disclosed by Cohen, into the teachings of Fernandez. One would be motivated to do so to allow digital data/content to be inserted into the requested streaming content according to user preferences, receiving device characteristics, and network conditions.


As per claim 40, Fernandez further discloses, wherein the first internet protocol is different from the second internet protocol (Examiner Note: Fernandez teaches providing protocol (read on “data”) to exchange/communicate data between websites through internet [0025, Referring site 9 may add the advertisement code to its own webpage via a variety of methods, e.g., copying and pasting from the intermediary site 2, or the like.  Link management application 92 may be, e.g., a code in Javascript, PHP, 


As per claim 41, Fernandez further discloses, however, Fernandez does not explicitly disclose, wherein at least a portion of the at least one advertisement is played at the user computing device before the requested digital multimedia content is played at the computing device.
Cohen teaches receiving referring site identifying data identifying a multimedia file which comprises an advertisement and media content (abstract, [0007, certain intervals in a main stream of digital media content (such as a video stream) are marked for insertion of differentiated content, such as advertisements, 0020, 0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0029]). 
Cohen further teaches transmitting the multimedia file in ([0010, transmitting a stream of the digital media to be played by a client at a predefined play speed, the stream including main content and, in predetermined intervals, differentiated content, 0016, 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the streaming media content embedded with referring link of advertiser, as disclosed by Cohen, into the teachings of Fernandez. One would be motivated to do so to allow digital data/content to be inserted into the requested streaming content according to user preferences, receiving device characteristics, and network conditions.


As per claim 42, Fernandez further discloses, wherein receiving a selection to play digital multimedia content includes receiving input from a user activating a link on the referring website via the user computing device ([0048, URL address, http://www.download-site.com/referring-site-5000, download request, 0049, As set forth above, the URL address of the referring site 9 previously may have been received by the download management application 40 as a parameter of the URL address contained in the link which was activated in the referring site 9]).
As per claim 43, Fernandez discloses, a computer-implemented method comprising:
generating a communication configured to be transmitted from a user computing device using a first internet protocol comprising identifying data of one of a plurality of referring websites and an initiation message based on data usable to 
receiving the selected content from the streaming server via a streaming session in a second internet protocol, the streaming session established by the streaming server based at least in part on the data transmitted by the user computing device; and receiving via the streaming session one or more advertisements configured to be played at the user computing device before the selected content is played at the user computing device; 
wherein the identifying data transmitted by the user computing device is used to associate the streaming session with the one of the plurality of referring websites and to remunerate the one of the plurality of referring websites based on the advertisements received by the computing device via the streaming session; 
wherein the first internet protocol is different from the second internet protocol.

While Fernandez teaches providing internet protocol (read on “data”) to exchange/communicate data between websites through internet [0025, Referring site 9 may add the advertisement code to its own webpage via a variety of methods, e.g., copying and pasting from the intermediary site 2, or the like.  Link management application 92 may be, e.g., a code in Javascript, PHP, ASP.NET, or any other language capable of communicating with the intermediary site 2 by means of web services, e.g., collection of protocols and standards that are useful for exchanging data between websites through Internet, 0048, URL address, 



Cohen further discloses associating a streaming session with the referred identifying data ([0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0028, inserts the advertisements in some or all of the marked locations to generate a combined program stream 32, …, adding tags to mark the end of each ad, 0029,  the NPVR server notes the locations of the tags and thus creates and maintains a list of ad intervals in the stream, typically in the form of &lt;start time, end time&gt; pairs, 0032,  The program stream comprises main content 50, such as an MPEG-2 encoded television program, with start tags 52, 54, 56, 58 marking possible locations for ad insertion.  The start tags are typically inserted at appropriate points in main content 50 by an author, producer or editor of the content, 0033,    Ad inserter 26 marks the end of each advertisement interval with an end tag 62, 64]).

Cohen further teaches transmitting the multimedia file in ([0010, transmitting a stream of the digital media to be played by a client at a predefined play speed, the stream including main content and, in predetermined intervals, differentiated content, 0016, transmitting a digital video program to the client of a video-on-demand service, 0036, the NPVR server transmits stream 36 to client device 40]).  In addition, Cohen teaches tracking the transmitted advertisement in ([0034—0038]), and storing the combined content in NPVR server ([0029]).



As per claim 44, Fernandez further discloses, however, Fernandez does not explicitly disclose, further comprising: 
transmitting information to the one of the plurality of referring websites after receiving an advertisement of the one or more advertisements from the streaming server.
Cohen teaches receiving referring site identifying data identifying a multimedia file which comprises an advertisement and media content (abstract, [0007, certain intervals in a main stream of digital media content (such as a video stream) are marked for insertion of differentiated content, such as advertisements, 0020, 0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0029]). 
Cohen further teaches transmitting the multimedia file in ([0010, transmitting a stream of the digital media to be played by a client at a predefined play speed, the stream including main content and, in predetermined intervals, differentiated content, 0016, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the streaming media content embedded with referring link of advertiser, as disclosed by Cohen, into the teachings of Fernandez. One would be motivated to do so to allow digital data/content to be inserted into the requested streaming content according to user preferences, receiving device characteristics, and network conditions.

As per claim 45, Fernandez further discloses, however, Fernandez does not explicitly disclose, wherein receiving the selected content from the streaming server includes receiving a multimedia file with an indication of an advertisement and requested content to the user computing device.

Cohen teaches receiving referring site identifying data identifying a multimedia file which comprises an advertisement and media content (abstract, [0007, certain intervals in a main stream of digital media content (such as a video stream) are marked for insertion of differentiated content, such as advertisements, 0020, 0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0029]). 

Cohen further discloses associating a streaming session with the referred identifying data ([0027, Program stream 24 contains encoded program content with tags (mark-in 

Cohen further teaches transmitting the multimedia file in ([0010, transmitting a stream of the digital media to be played by a client at a predefined play speed, the stream including main content and, in predetermined intervals, differentiated content, 0016, transmitting a digital video program to the client of a video-on-demand service, 0036, the NPVR server transmits stream 36 to client device 40]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the streaming media content embedded with referring link of advertiser, as disclosed by Cohen, into the teachings of Fernandez. One would be motivated to do so to allow digital data/content to be inserted into the requested streaming content according to user preferences, receiving device characteristics, and network conditions.


at a user computing device, generating a first communication using a first internet protocol comprising a request for a digital multimedia file and identifying data for one of a plurality of referring websites (Fernandez teaches providing protocol (read on “data”) to exchange/communicate data between websites through internet [0025, Referring site 9 may add the advertisement code to its own webpage via a variety of methods, e.g., copying and pasting from the intermediary site 2, or the like.  Link management application 92 may be, e.g., a code in Javascript, PHP, ASP.NET, or any other language capable of communicating with the intermediary site 2 by means of web services, e.g., collection of protocols and standards that are useful for exchanging data between websites through Internet, 0048, URL address, http://www.download-site.com/referring-site-5000, download request, 0049, As set forth above, the URL address of the referring site 9 previously may have been received by the download management application 40 as a parameter of the URL address contained in the link which was activated in the referring site 9]); 
in response to the request, receiving at the user computing device: (i) first data usable to establish a streaming session with a streaming server; and (ii) the identifying data of the one of the plurality of referring websites associated with the request from the user computing device ([0061, This file may contain information about locating nodes on a network, e.g., the Internet, which already may have downloaded file 1a, 1b or parts thereof and which may be useful as a source for downloading file 1a, 1b in parallel from a plurality of the nodes.  In this 


However, Fernandez does not explicitly disclose,
sending a second communication comprising the identifying data and an initiation message based on the first data; and after sending the second communication, streaming in a second internet protocol the requested content from the streaming server via the streaming session established in response to the initiation message, and intermittently streaming advertisements wherein at least one of the advertisements is played at the user computing device before the requested content is played at the user computing device; 
wherein the identifying data sent in the second communication is used to associate the streaming session with the one of the plurality of referring websites and to remunerate the one of the plurality of referring websites based on the advertisements played at the user device via the streaming session; 
wherein the first internet protocol is different from the second internet protocol.

While Fernandez teaches providing internet protocol (read on “data”) to exchange/communicate data between websites through internet [0025, Referring site 9 may add the advertisement code to its own webpage via a variety of methods, e.g., copying and pasting from the intermediary site 2, or the like.  Link management application 92 may be, e.g., a code in Javascript, PHP, ASP.NET, or any other language capable of communicating with the intermediary site 2 by means of web services, e.g., collection of protocols and standards that are useful for exchanging data between websites through Internet, 0048, URL address, 

Cohen teaches receiving referring site identifying data identifying a multimedia file which comprises an advertisement and media content (abstract, [0007, 0020, 0028, 0029]).  

Cohen further discloses associating a streaming session with the referred identifying data ([0027, Program stream 24 contains encoded program content with tags (mark-in points) that mark potential locations for inserting advertisements, 0028, inserts the advertisements in some or all of the marked locations to generate a combined program stream 32, …, adding tags to mark the end of each ad, 0029,  the NPVR server notes the locations of the tags and thus creates and maintains a list of ad intervals in the stream, typically in the form of &lt;start time, end time&gt; pairs, 0032,  The program stream comprises main content 50, such as an MPEG-2 encoded television program, with start tags 52, 54, 56, 58 marking possible locations for ad insertion.  The start tags 

Cohen further teaches transmitting the multimedia file in ([0010, transmitting a stream of the digital media to be played by a client at a predefined play speed, the stream including main content and, in predetermined intervals, differentiated content, 0016, transmitting a digital video program to the client of a video-on-demand service, 0036, the NPVR server transmits stream 36 to client device 40]).  In addition, Cohen teaches tracking the transmitted advertisement in ([0034—0038]), and storing the combined content in NPVR server ([0029]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the streaming media content embedded with referring link of advertiser, as disclosed by Cohen, into the teachings of Fernandez. One would be motivated to do so to allow digital data/content to be inserted into the requested streaming content according to user preferences, receiving device characteristics, and network conditions.


As per claim 47, Fernandez further discloses, wherein receiving the first data usable to establish the streaming session and the identifying data of the one of the plurality of referring websites comprises receiving a description file with the identifying data of the 
While Fernandez teaches sending a file containing identifying data of the referring site (0061, This file may contain information about locating nodes on a network, e.g., the Internet, which already may have downloaded file 1a, 1b or parts thereof and which may be useful as a source for downloading file 1a, 1b in parallel from a plurality of the nodes.  In this case, the download identifying data, which in this example may be formed by the 
data 12, 13, 14, 18 and 19, are incorporated as metadata of the locator file.  
The control application 53a, 53b may read the download identifying data in the 
locator file, abstract, generating an updated digital file by adding information which identifies the content provider to the digital file when the reference to the digital file is selected at the content provider, [0016, at least one content provider, e.g. referring site 9…One or more of sites 2, 3, 4, 8, 9, may be network websites, 0048, URL address, http://www.download-site.com/referring-site-5000, and the data to]),   Fernandez further teaches providing protocol (read on “data”) to exchange/communicate data between websites through internet ([0025, Referring site 9 may add the advertisement code to its own webpage via a variety of methods, e.g., copying and pasting from the intermediary site 2, or the like.  Link management application 92 may be, e.g., a code in Javascript, PHP, ASP.NET, or any other language capable of communicating with the intermediary site 2 by means of web services, e.g., collection of protocols and standards that are useful for exchanging data between websites through Internet]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maigret et al. (US 2008/0109306, enabling an advertiser to request association of an advertisement with at least one of the presented content items; and facilitate payment of a share of revenue for the associated advertisement),
Ramer et al. (US2009/0240586, providing a monetization platform server may receive ad network requests, publisher requests, operator requests, or some other third party requests for mobile Subscriber data (e.g., a wireless user behavioral profile, demographic profile, geographic profile, or some other type of user data), 
 Stephens (US 2007/0250636), disclosing a streaming systems and methods or integrating and distributing live, pre-recorded and/or on-demand media content via a packet network), 
Jung, (US 2009/0271525, descripting a real-time streaming protocol (RTSP) based progressive streaming method that a server transfers SDP information and performs streaming of a contents file to a client connected).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/SUN M LI/Primary Examiner, Art Unit 3681